NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TSVETAN S. TORBOV,                              No. 18-15382

                Plaintiff-Appellant,            D.C. No. 5:14-cv-00130-BLF

 v.
                                                MEMORANDUM*
CENLAR FSB; NATIONSTAR
MORTGAGE LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Tsvetan S. Torbov appeals pro se from the jury verdict in his diversity action

related to his home mortgage loan. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a district court’s evidentiary rulings. Duran

v. City of Maywood, 221 F.3d 1127, 1130 (9th Cir. 2000). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by excluding documents related

to out-of-state proceedings against a non-party foreclosure agent because the

“probative value is substantially outweighed by danger of . . . unfair prejudice,

confusing the issues, [or] misleading the jury . . . .” Fed. R. Evid. 403.

      The district court did not abuse its discretion by excluding evidence of

Torbov’s employment and medical-related damages because they were not relevant

to Torbov’s contractual claims. See Plut v. Fireman’s Fund Ins. Co., 102 Cal.

Rptr. 2d 36, 43 (Ct. App. 2000) (“Contract damages are generally limited to those

within the contemplation of the parties when the contract was entered into.”

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by admitting evidence of

Torbov’s loan payment history before March 2013 because it was relevant to the

question of whether Torbov had fulfilled his contractual obligations. See Fed. R.

Evid. 401 (defining relevant evidence).

      We reject as without merit Torbov’s contentions that the jury verdict form

was confusing, and that the district court erroneously declined to respond to the

jury’s questions during deliberation.

      AFFIRMED.




                                           2                                     18-15382